Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-14-00414-CV

              Whitney BREWSTER, in her capacity as Executive Director of the
                         Texas Department of Motor Vehicles,
                                     Appellant

                                               v.

        Drew ROICKI and Richard Roicki as Successors in Interest to Pinnacle Motors,
                                      Appellees

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-06565
                          Honorable Richard Price, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Costs of this appeal are taxed against the party that incurred them.

       SIGNED May 13, 2015.


                                                _____________________________
                                                Patricia O. Alvarez, Justice